EXHIBIT 10.70
Amendment to Amended and Restated Employment Agreement
     This AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made
this 17th day of November, 2008, and amends the Amended and Restated Employment
Agreement (the “Employment Agreement”), dated as of May 16, 2005, by and between
William J. Merritt (the “Employee”) and InterDigital, Inc., a corporation
organized and existing under the laws of the Commonwealth of Pennsylvania (the
“Company”), and is entered into by the Employee and the Company.
     WHEREAS, the Company and the Employee desire to enter into certain
modifications to the Employment Agreement in order to comply with certain
changes in the federal tax rules regarding the treatment of “nonqualified
deferred compensation” plans or arrangements; and
     WHEREAS, certain provisions of the Employment Agreement may be treated as
providing for payments that are in the nature of “nonqualified deferred
compensation,” as that phrase is used for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”); and
     WHEREAS, the Employment Agreement may be amended by written agreement
executed by the Company and the Employee.
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound herby, the Employee and the
Company agree as follows:
     1. Section 5(d) of the Employment Agreement is hereby amended by the
addition of the following at the end thereof:
“All amounts payable as a “tax gross-up” under this Section 5(d) shall be paid
as soon as practicable following the determination of the amount required to be
paid to the Employee, and in no event later than the end of the calendar year
following the calendar year in which the Employee pays the taxes subject to the
“gross-up” provision. The preceding sentence is intended to be consistent with
the requirements for treatment of such payments as payable at a specified time
for purposes of Code Section 409A, as such requirements are set forth in
Treasury Regulation Section 1.409A-3(i)(1)(v).”
     2. Section 5(e) of the Employment Agreement is hereby amended and restated
in its entirety, to read:
     “(e) Notwithstanding anything in this Agreement to the contrary, in the
event any amounts payable to the Employee by reason of his termination of
employment are determined to constitute payments of “nonqualified deferred
compensation” as that term is used for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and such amounts would, but for
this Section 5(e), be payable before the six month anniversary of his

 



--------------------------------------------------------------------------------



 



termination of employment, then payment of such amounts shall be delayed until
the first business day following such six month anniversary of the Employee’s
termination of employment to the extent such deferral of payment is required to
comply with Code Section 409A(a)(2)(B)(i) (required delay in payment of deferred
compensation for “specified employees” of publicly traded corporations).”
     3. Section 10.5(a) of the Employment Agreement is hereby amended by the
addition of the following at the end thereof:
“Notwithstanding anything to the contrary set forth in this Section 10.5(a),
Employee shall not be considered to have terminated employment for Good Reason
unless the following requirements have been satisfied:
     (i) The Employee must provide notice to the Company within ninety (90) days
of the initial existence of the basis for his claim to have Good Reason to
terminate his employment.
     (ii) The Company must have failed to remedy the condition that is claimed
to constitute Good Reason within thirty (30) days of receiving notice from the
Employee.
     (iii) The Employee’s subsequent termination of employment must actually
occur no more than two (2) years following the initial existence of the basis
for his claim to have Good Reason to terminate his employment.”
     4. In all other respects, the Employment Agreement remains in full force
and effect.
     IN WITNESS WHEREOF, the parties have caused this Amendment to the
Employment Agreement to be executed as of the day and year first written above.

                  INTERDIGITAL, INC.    
 
           
 
  By:   /s/ Gary D. Isaacs
 
Gary D. Isaacs    
 
      Chief Administrative Officer    
 
                /s/ William J. Merritt                   William J. Merritt    

- 2 -